393 U.S. 1053
89 S.Ct. 691
21 L.Ed.2d 695
Ardell LEE, etc., et al., petitioners,v.UNITED STATES.
No. 782.
Supreme Court of the United States
January 20, 1969

Lee S. Kreindler and Samuel N. Hecsh, for petitioners.
Solicitor General Griswold, Assistant Attorney General Weisl, Morton Hollander and Leonard Schaitman, for the United States.
Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit.


1
Denied.


2
Mr. Justice DOUGLAS is of the opinion that certiorari should be granted.


3
Mr. Justice MARSHALL took no part in the consideration or decision of this petition.